\O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

     

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:20-MJ-00083-1-SKO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
ELENO FERNANDEZ-GARCIA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CoNST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that David A. Torres be appointed to represent the above
defendant in this case effective nunc pro tunc to August 18, 2020.

This appointment shall remain in effect until further order of this court.

IT IS SO ORDERED.

DATED: 8/18/2020 CL Q | | :

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 
